Citation Nr: 1600795	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A bilateral eye disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Congenital or developmental defects and refractive errors of the eyes are not disease or injuries for which service connection may be granted.  See 38 C.F.R. § 3.303(d) (2015).  

The Veteran's service treatment records were lost in an accidental 1973 fire at the National Personnel Records Center.  In the absence of the presumed destroyed service medical records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Private treatment records, which begin in 2004, show a left eye cataract, bilateral dry age-related macular degeneration, stable mild epiretinal membrane on the right, and superficial punctate keratopathy on the right.  The Veteran had left eye cataract surgery in October 2004.  A March 2008 private treating physician opined that the visual symptoms may be due to dry eye syndrome. 

VA treatment records from October 2009 indicate that the Veteran complained of blurry vision with glasses.  He received new glasses due to refraction.  March 2010 VA treatment records show diagnoses of glaucoma based on cup to disk ratio, bilateral pseudophakia, history of cobblestone degeneration, history of right eye nasal epiretinal membrane with no obverse macular traction, refractive error, and bilateral dry eyes.  The record shows continued VA treatment through November 2014 without an opinion on etiology.  

Several individuals who served with the Veteran have written statements indicating that the Veteran had poor eyesight during service.  D.S.E. wrote in April 2008 that he was roommates with the Veteran during service and could attest that the Veteran had severe eye problems at that time.  The Veteran was unable to operate motor vehicles due to deteriorating vision and failed a driver's license examination.  In February 2011, C.L.G., who served with the Veteran, wrote that the Veteran had never been able to get a license due to poor eyesight.  R.W.Y., who also served with the Veteran, wrote in an August 2014 statement that during service the Veteran was unable to check out vehicles from the motor pool because of vision problems.  J.C.P. wrote in December 2014 that the Veteran could not drive during service because of his vision.  The Veteran was sent to Ramstein Air Force Base and to a German doctor in Wiesbaden for treatment, but still had poor vision that prevented him from getting a drivers license.  

The Veteran told his private primary care physician at March 2012 treatment that during service he was told by a doctor in Germany that he needed eye surgery and that there was a 50 percent chance he would lose his vision.  The physician wrote that after reviewing letters from personnel the Veteran served with, it was his medical opinion that the problems with vision occurred during service.  

The Veteran had an examination arranged through VA QTC Services with an ophthalmologist in December 2014 at which he said that he had had trouble seeing correctly out of the left eye for the past several years.  He used eye drops for glaucoma and did not report any pain or ocular discomfort.  The Veteran said that he had 20/20 vision before his military service.   The examiner diagnosed the Veteran with bilateral post-operative cataracts, left eye glaucoma, left optic neuropathy and other disc conditions, peripheral cobblestone degeneration not resulting in decreased vision, left lagophthalmos, and mild exposure keratitis.  He opined that it was less likely as not that the currently diagnosed eye disorder was incurred in, proximately due to, or as a result of the Veteran's military service.  The examiner noted that the service treatment records are not available but that there were letters of support that the Veteran suffered vision problems during service.  The lack of objective evidence made it impossible to draw a nexus.

In June 2015 a Veterans Health Administration (VHA) ophthalmologist reviewed the record and noted that cobblestone degeneration is an anatomic feature that is developed from birth and is not acquired.  Furthermore, cataracts, dry macular degeneration, epiretinal membrane, superficial punctate keratopathy, and glaucoma with subsequent optic neuropathy were common diseases of age without injury.  There was no incident or disease diagnosed or documented while in service.  In a July 2015 addendum, the ophthalmologist wrote that it was unlikely that the Veteran's eye problems were service related.  She felt that based on the information in the claims file it was undeterminable if the diseases had their onset while in service.  However, cataracts and macular degeneration occur in old age regardless of environment.  

The Veteran wrote in December 2015 that his vision problems developed during military service and that he became aware of them during a vision test for a driver's license.  No vision condition was documented or recognized during his military entrance physical.

The Board finds that statements from the Veteran and those he served with that he had vision problems during military service to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, the opinions of the December 2014 examiner and VHA ophthalmologist cannot be given probative value because they were based in part on the lack of vision problems during service.

The Veteran has credibly reported having vision problems throughout much of his military service and that he has continued to have vision problems since service, and he has been corroborated by numerous lay statements provided by individuals who had personal knowledge of the in-service visual problems.  Furthermore, the record does not show any specific injury to the eyes after service that caused this.  The record therefore shows that the Veteran has had recurrent symptoms related to his eyes since active service.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a bilateral disability of the eyes is granted based on recurrent symptoms since service.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for a bilateral eye disability is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


